Citation Nr: 1031715	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-35 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1970 to August 1976. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied the Veteran's service-connection 
claims for bilateral hearing loss and tinnitus.  The Veteran 
disagreed with these decisions and perfected appeals as to both 
issues.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a bilateral 
hearing loss disability currently exists for VA purposes.

2.  The competent evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed tinnitus is 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in, or aggravated by active military service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Resolving the benefit of the doubt in the Veteran's favor, 
tinnitus was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by a letter mailed in February 2007.  

With respect to the duty to assist, the Veteran's service 
treatment records and his DD-214 have been associated with the 
Veteran's claims file.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include any other medical records, that could be obtained to 
substantiate the Veteran's service-connection claims.  The Board 
is also unaware of any such outstanding evidence. 

With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
hearing loss disability and tinnitus claims.  The Veteran was 
provided with a VA audiological examination in October 2007.  The 
examination report reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted an appropriate audiological examination, and rendered 
appropriate diagnoses.  The report included audiological testing 
of the Veteran, to include puretone threshold readings as well as 
speech recognition scores.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining  VA examinations or 
opinions with respect to the issues on appeal have been met.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative 
and he declined the option to testify at a personal hearing 
before a Veterans Law Judge.

Accordingly, the Board will address the merits of the claims.

Relevant law and regulations

The Veteran seeks service connection for tinnitus and a bilateral 
hearing loss disability.  Because these issues involve precisely 
the same procedural history, the application of the same law and 
regulations, and allegedly result from the same injury, for the 
sake of economy the Board will address them together.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current hearing 
loss disability and tinnitus that resulted from noise exposure as 
an Armor Officer and helicopter pilot during active duty service.  
See the Veteran's August 4, 2010 Informal Hearing Presentation.

As noted above, in order to establish service connection for the 
claimed disorders, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

With respect to the Veteran's hearing loss claim, no medical 
evidence of record indicates that the Veteran currently has a 
bilateral hearing loss disability for VA purposes.  Although the 
October 2007 VA examiner specifically diagnosed the Veteran with 
bilateral sensorineural hearing loss [see the October 2007 VA 
examiner's report, page 3], this loss was not severe enough to 
manifest in puretone threshold values sufficient to satisfy the 
requirements of 38 C.F.R. § 3.385, detailed above.  Indeed, 
audiometric testing in October 2007 yielded the following results 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
10
15
15
30
LEFT
5
10
15
20
20

Additionally, right ear and left ear Maryland CNC Word List 
Speech Recognition scores were 96 percent and 94 percent 
respectively.  These scores do not show a current hearing loss 
disability for VA purposes.  

The Veteran has presented no other medical evidence demonstrating 
a current hearing loss disability.  In particular, there are no 
post-service outpatient treatment or other medical records which 
document the claimed bilateral hearing loss within the Veteran's 
first year following his separation from service in 1976, or at 
anytime thereafter.  See 38 C.F.R. § 3.309(a).  The Board adds 
that the Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits]. 

The Board has no reason to doubt that the Veteran currently 
experiences trouble hearing.  Indeed, he is competent to testify 
as to such.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In 
fact, it was the Veteran's lay assertions that prompted the VA to 
test the Veteran's claimed hearing loss to see if the symptoms he 
described actually amounted to a disability for VA purposes.  
However, as noted above, the objective evidence does not contain 
audiological findings consistent with a hearing loss disability 
under 38 C.F.R. § 3.385.  

To the extent that the Veteran himself, or his representative, 
believes that he has current a hearing loss disability congruent 
with the provisions contained in              38 C.F.R. § 3.385, 
the Veteran has not been shown to possess the requisite medical 
training or credentials needed to render such a diagnosis.  As 
such, the Veteran's lay assertion that he has sensorineural 
hearing loss for VA purposes, in spite of the medical evidence to 
the contrary, does not constitute competent evidence and 
therefore lacks probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 491, 494-5 (1992).

In the absence of any diagnosed hearing loss, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist].  Accordingly, Hickson element (1) has not been 
met as to the Veteran's hearing loss claim, and it fails on this 
basis alone.

Moving on to the Veteran's tinnitus claim, the October 2007 VA 
examiner specifically noted that the Veteran currently 
experiences bilateral constant tinnitus.  See the October 2007 VA 
examiner's report, page 2.  Hickson element (1) is therefore 
satisfied as to this issue.  

Concerning Hickson element (2), the RO has already conceded that 
the evidence of record demonstrates that the Veteran was exposed 
to acoustic trauma as an Armor Officer and helicopter pilot 
during active duty service.  Indeed, the Veteran's DD-214 
confirms the Veteran's military specialty as an Armor Officer, 
and the Veteran's service treatment records clearly show that the 
Veteran regularly underwent flight physicals and was medically 
qualified to perform flying duties.  Therefore, for the purposes 
of this decision, the Board will also assume that the Veteran 
experienced hazardous noise exposure during service.  This is 
sufficient to satisfy Hickson element (2), in-service incurrence 
of injury.  

Concerning Hickson element (3), nexus or relationship, the 
Veteran specifically reported to the October 2007 VA examiner 
that he first noticed ringing in his ears "while he was in the 
service during his time as an aviator."  See the October 2007 VA 
examiner's report, page 2.  Despite this assertion, the VA 
examiner opined that it was "less likely as not" that the 
Veteran's tinnitus was related to his in-service acoustic trauma.  
Id., at page 3.  

The VA examiner based his negative nexus opinion in part on his 
conclusion that the Veteran's service treatment records showed 
"no evidence of tinnitus."  Id., page 3.  Crucially however, a 
January 1971 treatment report clearly documents that the Veteran 
complained of "buzzing in the ears" in service.  See the 
Veteran's January 11, 1971 Chronological Record of Medical Care.  
The October 2007 VA examiner failed to address this in-service 
complaint in his analysis, and provided rationale that was 
factually inaccurate.   As such, the negative nexus opinion is 
afforded little probative value as to the Veteran's tinnitus 
claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
[the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed].

Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  See Dorland's Illustrated Medical Dictionary, 1914 
(30th ed. 2003).  Because tinnitus is "subjective," its 
existence is generally determined by whether or not the veteran 
claims to experience it.   For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

Although the October 2007 VA examiner did not relate the 
Veteran's tinnitus to his in-service acoustic trauma, based on 
the Veteran's competent assertions, his documented in-service 
complaint of buzzing in the ears, as well as the inherently 
subjective nature of tinnitus symptomatology, the Board finds 
that at the very least, there exists an approximate balance of 
evidence for and against the Veteran's tinnitus claim.  When the 
evidence for and against the claim is in relative equipoise, by 
law, the Board must resolve all reasonable doubt in favor of the 
appellant.       See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009).  Accordingly, with resolution of doubt in the 
Veteran's favor, the Board concludes that a grant of service 
connection for tinnitus is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


